Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR 1.312. To ensure consideration of each an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Walker Hopeton on 05/13/2022.The application has been amended as follows: 
Claim 18 (currently amended) A traveling control method, comprising: in a moving apparatus that comprises circuitry, an upper unit, and a lower unit, wherein the upper unit includes an article storage unit and an upper sensor; the lower unit includes a drive unit and a lower sensor: detecting, by the upper sensor, a first obstacle in surroundings of the moving apparatus at a position of at least one of an upper surface or a lower surface of the upper unit, detecting, by the lower sensor, a second obstacle in a proximity area of a traveling surface of the moving apparatus, and receiving, by the circuitry, sensor detection information of the upper sensor and sensor detection information of the lower sensor, wherein the sensor detection information of the upper sensor corresponds to the detection of the first obstacle, and the sensor detection information of the lower sensor corresponds to the detection of the second obstacle; detecting, by the circuitry, at least one third obstacle in surroundings of the moving apparatus based on the sensor detection information of the upper surface and the sensor detection information of the lower surface; obstacle; displaying, by the circuitry, a traveling route recognition display line on a traveling surface of the moving apparatus, wherein the traveling surface is in a traveling direction of the moving apparatus, and Page 12 of 23Application No. 16/769,377 Reply to Office Action of November 16, 2021 the traveling route recognition display line indicates a traveling route of the moving apparatus; and change, by the circuitry based on a change of a speed of the moving apparatus from a first speed to a second speed, a first length of the traveling route recognition display line with a second length of the traveling route recognition display line, wherein the first speed is higher than the second speed, and the second length is larger than the first length.

Allowable Subject Matter
Claims 1-8, 10, 12-15, and 17-20 are pending and allowed. Claim 18 is currently amended. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Canoso et al (US 9535421 B1) teaches a mobile robot can include an elongated body disposed in a vertical direction and having an approximately cylindrical shape; a user interface within an upper 20 centimeters of the body and inclined to be accessible from above and in front of the robot; at least one depth sensor that is mounted at or near a top of the body and having at least one field of view; at least one container formed within the body; and a drive mechanism disposed within the body.
	Further, Aoki et al (US 20180253100 A1) teaches a moving apparatus includes a moving unit, an operation unit, a detector, and a controller. The moving unit moves to a destination point. The operation unit performs a predetermined operation after movement of the moving unit. The detector detects an obstacle. The controller controls the detector to make a detection distance in an opposite direction to a moving direction of the moving apparatus shorter during the movement of the moving unit than during the operation of the operation unit.
In regards to independent claims 1, 15, 18, 19, and 20 Canoso and Akoi, taken either individually or in combination with other art of record, fails to teach or render obvious:
wherein the display line indicates a traveling route of the moving apparatus; change, based on a change of a speed of the moving apparatus from a first speed to a second speed, a first length of the traveling route recognition display line with a second length of the traveling route recognition display line, wherein the first speed is higher than the second speed, and the second length is larger than the first length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 
Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667